ORDER *
The petition for rehearing is GRANTED. Our previous disposition, filed on September 28, 2000, is withdrawn.
The Supreme Court held in United States v. Vonn, — U.S. -, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002), that “there are circumstances in which defendants may be presumed to recall information provided to them prior to the plea proceeding.” Id. at 1055. Turner acknowledged his right to counsel at his initial appearance, and at a pre-arraignment hearing. He also signed a statement acknowledging his right to counsel. Based on this record, we presume that Turner recalled his right to counsel at the plea colloquy. See id. The judge’s failure to advise him of that right at the colloquy thus did not affect his substantial rights. See id. at 1046.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.